            Case 1:19-cv-05244-AKH Document 76 Filed 04/24/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 U.S. SECURITIES AND EXCHANGE
 COMMISSION,                                                Case No. 19-cv-5244 (AKH)
                     Plaintiff,
        vs.

 KIK INTERACTIVE INC.

                            Defendant.




                     SECOND DECLARATION OF LAURA D’ALLAIRD


I, Laura D’Allaird, pursuant to 28 U.S.C. § 1746, do hereby declare as follows:

       1.       I am a member of the bar of the State of New York, and I am admitted to practice

pro hac vice in the above-captioned action. I am employed by Plaintiff United States Securities and

Exchange Commission (the “SEC”) in the SEC’s headquarters office in Washington, D.C. as Senior

Counsel in the Division of Enforcement.

       2.       I have personal knowledge of the facts and circumstances of this case. As counsel

representing the SEC, I reviewed information and documents obtained by the SEC during its

investigation and litigation of this matter, including documents described herein, and information

provided to me by members of the SEC staff.

       3.       I am submitting this Declaration to put forth exhibits in support of the SEC’s

Motion for Summary Judgment and Memorandum in Opposition to Defendant Kik Interactive

Inc.’s Motion for Summary Judgment.

       4.       Attached hereto are true and correct copies of the following documents:
            Case 1:19-cv-05244-AKH Document 76 Filed 04/24/20 Page 2 of 3



Exhibit                   Document Description                                        Bates

SEC104     Second Declaration of Brent Mitchell, dated April 22,     N/A
           2020
SEC105     Email, dated August 21, 2017                              KIK_00066759

SEC106     Email, dated September 13, 2017                           KIK_00061820-21

SEC107     Letter from Robert A. Schwartz to The Honorable P.        N/A
           Kevin Castel, dated February 18, 2020, in SEC v.
           Telegram Group Inc., No. 19 Civ. 9439 (PKC)
           (S.D.N.Y.) (ECF No. 203)
SEC108     Hearing Transcript in SEC v. Telegram Group Inc., No.     N/A
           19 Civ. 9439 (PKC) (S.D.N.Y.), dated February 19,
           2020


  I declare under penalty of perjury that the foregoing is true and correct.

  Dated: Washington, D.C.
         April 24, 2020                                          /s/Laura D’Allaird
                                                                  Laura D’Allaird
          Case 1:19-cv-05244-AKH Document 76 Filed 04/24/20 Page 3 of 3



                                  CERTIFICATE OF SERVICE



       I certify that on April 24, 2020, I caused the foregoing to be filed using the Court’s CM/ECF

system, which will send a notification of such filing to each counsel of record.




                                                /s/Laura D‘Allaird
                                               Laura D‘Allaird
                                               Counsel for Plaintiff
